Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER ENDING MARCH 31, 2011 0 TABLE OF CONTENTS 1 Introduction 2 2 Core Business and Strategy 2 3 Highlights of Q1 2011 2 Financial 2 Operational 3 4 Q1 Operating Performance 3 5 Q1 Financial Results 7 6 2011 Operating Outlook 9 7 Liquidity and Capital Resources 9 8 Investments and Investment Income 10 9 Financial Instruments 10 10 Contractual Commitments and Contingencies 11 11 General and Administrative 11 12 Exploration and Project Development 11 13 Non-GAAP Measures 12 14 Risks and Uncertainties 12 15 Critical Accounting Policies and Estimates 13 16 International Financial Reporting Standards (IFRS) 14 17 Subsequent Events 16 18 Controls and Procedures 16 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations: First Quarter 2011 May 18, 2011 1. Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the first quarter ended March 31, 2011 (“Q1 2011”), and 2010 (“Q1 2010”), should be read in conjunction with the unaudited condensed consolidated financial statements for the three months ended March 31, 2011 and 2010 and the related notes contained therein, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2010, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40-F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 2. Core Business and Strategy Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines and a stockpile operation located in Peru, Mexico, Argentina and Bolivia and is the second-largest primary silver producer in the world.Pan American has grown its silver production for 14 consecutive years and today employs approximately 6,900 people. 3. Highlights of Q1 2011 3.1.Financial · Record earnings of $92.7 million, a 254% increase compared to Q1 2010. · Adjusted earnings for Q1 2011 were $65.2 million after adjusting for gains on derivatives compared to $17.0 million for Q1 2010. · Adjusted basic earnings per share were $0.61 compared to $0.16 for the corresponding period in 2010. · Revenue increased by 40% to $190.5 million, due to higher realized metal prices, notwithstanding the significant reduction in quantities of metal sold. · Record cash flow from operations, before working capital changes, of $82.4 million, an 84% increase from the $44.8 million in the comparable quarter last year. · Pan American paid a cash dividend of $0.025 per common share to its shareholders of record as of the close of business on February 28, 2011. 2 3.2.Operational · Silver production was 5.3 million ounces, which was 3% lower than the production levels achieved in Q1 2010; however management reiterates full year guidance of between 23 million and 24 million ounces in 2011. · Gold production was in-line with management’s forecasts at 18,640 ounces as compared to 27,896 ounces in Q1 2010. · Cash costs(1) in Q1 2011 were $7.83 per ounce compared to $4.35 per ounce in Q1 2010. Management maintains full year guidance for cash costs in the range of $7.00 to $7.50 per ounce. 4. Q1 Operating Performance Metal Production The following table reflects the consolidated metal production achieved in each period under review. Three months ended Consolidated Ore Milled & Metal Production March 31, Tonnes milled Silver – ounces Gold– ounces Zinc – tonnes Lead – tonnes Copper– tonnes Pan American produced 5.3 million ounces of silver in Q1 2011, which was 3% lower than the 5.5 million ounces produced in Q1 2010.Silver production declined slightly as higher consolidated tonnes milled were offset by a decrease in silver grades at all operations, other than at La Colorada. Consolidated production of gold was 18,640 ounces compared to 27,896 ounces produced in the comparable period of 2010.The expected decrease in gold production was mainly due to lower gold grades and lower throughput at Manantial Espejo, partially offset by higher gold production at Alamo Dorado on account of higher throughput. Consolidated zinc production fell by 19% relative to the comparable period of 2010 due largely to decreased zinc production at Morococha, which suffered from reduced tonnes milled and lower zinc grade.Lead and copper production remained relatively similar to Q1 2010 production. Cash Costs per Ounce of Silver Consolidated cash costs for Q1 2011 were $7.83 compared to $4.35 per ounce for the corresponding period of 2010.The most significant factors behind this increase in cash costs were (i) a 41% decrease in gold grade at Manantial Espejo partially offset with a 25% increase in gold price; (ii) a 14% increase in direct operating costs primarily due to increased labor costs, diesel fuel, and royalties; (iii) a 22% reduction in the combination of zinc grades and zinc recoveries at Morococha and Quiruvilca partially offset by 7% higher zinc prices; and, (iv) a 9% decline in consolidated silver grades. Cash cost per ounce - The Company reports the non-GAAP cash cost per ounce of payable silver in order to manage and evaluate operating performance at each of the Company’s mines.For a better understanding of these measures, please refer to the detailed reconciliation of this measure to our cost of sales, as shown in our unaudited Consolidated Statement of Operations for the period, which can be found on section 13 of the MD&A.3 3 Operations Review Three months ended March 31, Huaron Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % % Average silver recovery – percent % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ Please refer to the above note In Q1 2011, Huaron produced 0.7 million ounces of silver, which was similar to the production level achieved in Q1 2010. Silver production remained stable as lower silver grades and recoveries were largely offset by higher tonnes milled. Cash costs per ounce in Q1 2011 were $11.60, which were 6% lower than the $12.30 per ounce realized in Q1 2010.The decrease in cash costs was mainly due to higher by-product credits as a result of better by-product metal prices. Capital expenditures during Q1 2011 totaled $2.3 million at the Huaron mine which included expenditures on 180 level mine developments and equipment repairs and replacements. Three months ended March 31, Morococha Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % % Average silver recovery – percent % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ * Production and cost figures are for Pan American’s 92.2% share only. (1) Please refer to the above note The Morococha mine produced 0.5 million ounces of silver during Q1 2011.Quarterly silver production was 23% lower than the comparable period in 2010 as a result of a 21% decrease in throughput, combined with slightly lower silver grades.The mine was challenged to achieve forecast throughput rates by unexpected mine development problems due to water in the Yacumina area and encountering lower than expected grades in the Alapampa and Yacumina areas. Cash costs per ounce in Q1 were $6.86, significantly higher than $3.58 per ounce a year earlier.The increase in cash costs was a result of lower silver and base metal production, partially offset by higher by-product metal prices. 4 Capital expenditures during Q1 2011 totaled $2.5 million at the Morococha mine.The capital spending was primarily on long term mine developments, equipment repairs and replacements and exploration drilling.In addition, $3.9 million was invested on the Morococha relocation project during Q1 2011. Three months ended March 31, Quiruvilca Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % % Average silver recovery – percent % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ (1) Please refer to the above note The Quiruvilca mine’s silver production of 0.3 million ounces in Q1 2011 was 16% lower than the same quarter last year.With steady throughput levels, the decrease in silver production in Q1 2011 was attributable to anticipated lower silver grades and recoveries. Cash costs for Q1 2011 were $4.65 per ounce, 82% higher than $2.56 per ounce a year ago. The higher cash costs were primarily due to the lower silver production, combined with an 8% increase in operating costs attributed primarily to higher labor costs. Three months ended March 31, Alamo Dorado Mine Tonnes milled Average silver grade – grams per tonne 99 Average gold grade – grams per tonne Average silver recovery – percent % % Silver – ounces Gold – ounces Copper – tonnes 23 5 Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ (1) Please refer to the above note Alamo Dorado continued to be the Company’s largest silver producer in Q1 2011, producing 1.3 million ounces of silver.Silver production increased by 16% from Q1 2010 production levels primarily due to higher throughput rates, partially offset by lower silver grades and recovery. Cash costs for Q1 2011 were $4.93 per ounce, which was similar to the $4.97 per ounce a year ago as increases in operating costs were offset by increased by-product credits on account of higher gold production and prices. Capital expenditures at Alamo Dorado during Q1 2011 totaled $0.6 million primarily for equipment replacements and repairs. 5 Three months ended March 31, La Colorada Mine Tonnes milled Average silver grade – grams per tonne Average silver recovery – percent % % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ (1) Please refer to the above note Silver production at the La Colorada mine in Q1 2011 was 1.1 million ounces, 21% higher than the same quarter last year, resulting from increased throughput rates and higher silver grades and recovery. In Q1 2011, cash costs decreased by 24% to $6.73 as compared to the same period last year.This was mainly due to higher by-product credits as a result of increased production of zinc and lead and higher by-product metal prices. Capital expenditures at La Colorada during Q1 2011 totaled $1.4 million.The capital was spent on a new mine backfill plant installation and exploration drilling. Three months ended March 31, Manantial Espejo Mine Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery – percent % % Silver – ounces Gold – ounces Cash cost per ounce (1) $ $ ) Total cost per ounce (1) $ $ (1) Please refer to the above note Silver production at the Manantial Espejo mine in Q1 2011 was 0.9 million ounces, 12% lower than the same quarter last year.This was mainly due to a 14% decrease in silver grades caused by mine sequencing issues partially offset by higher silver recoveries compared to Q1 2010.Gold production decreased by 46% due primarily tothe expected lower grades as well as reduced throughput. Cash costs per ounce increased from negative $6.63 in Q1 2010 to $8.56 in Q1 2011.The main factors behind the increase in cash costs were lower gold by-product credits resulting from a decrease in gold production and higher operating costs due to an increase in labor and fuel costs. Capital expenditures at Manantial Espejo during Q1 2011 totaled $2.4 million.This consisted mainly of work on a tailings expansion project, exploration drilling and camp upgrades. 6 Three months ended March 31, San Vicente Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade % % Average silver recovery – percent % % Silver – ounces Zinc – tonnes Copper – tonnes Cash cost per ounce (1) $ $ Total cost per ounce (1) $ $ *Production and interest figures for Pan American’s 95% share only. (1) Please refer to the above note Silver production at the San Vicente mine in Q1 2011 was 0.6 million ounces, a 24% decrease from the 0.8 million ounces during the same quarter last year.The decrease in both silver and zinc production was a result of reduced mining rates caused by some temporary social disruptions which have now been fully resolved.The Company is confident the Q1 shortfall will be completely recovered by mid-year. Cash costs at San Vicente were at $13.49 per ounce, which was 88% higher than the comparable quarter last year.The higher cash costs were as a result of increased copper-silver concentrate treatment and refining charges, higher royalty charges on account of higher metal prices, and lower silver production. Capital expenditures at San Vicente during Q1 2011 totaled $1.8 million.This consisted mainly of exploration drilling, a tailings dam raise and infrastructure upgrades to the camp. 5. Q1 Financial Results For the three months ended March 31, 2011, the Company’s earnings and cash flow from operations increased significantly compared to the comparable period of 2010. The improved results were primarily due to significantly higher realized metal prices, partially offset by lower quantities of all metals sold. The table below sets out selected quarterly results for the past nine quarters, which are stated in thousands of US dollars, except for the per share amounts. Year Quarter (unaudited) Sales Mine operating earnings(1) Earnings (loss) for the period Adjusted earnings for the period Basic earnings (loss) per share Diluted earnings (loss) per share Cash flow from (used in) operations March 31 $ Dec. 31 $ $ $ ) $ $ ) $ ) $ Sept.30 $ $ $ ) $ $ ) $ ) $ June 30 $ $ $ ) $ $ ) $ ) $ March 31 $ Dec. 31 $ $ $ N/A $ $ $ Sept.30 $ $ $ N/A $ $ $ June 30 $ $ $ N/A $ $ $ March 31 $ $ $ N/A $ $ $ ) Mine operating earnings are equal to sales less cost of sales and depreciation and amortization, which is considered to be substantially the same as gross margin. Information for 2009 is presented in accordance with Canadian GAAP and was not required to be restated to IFRS.As such, adjusted earnings are not applicable to these figures. 7 The following table reflects the metal prices that the Company realized and the quantities of metal sold during each respective period. As seen below, there was an increase in the realized metal prices but a decrease in quantities sold of all metals in the 2011 period compared to the respective periods in 2010. Realized Metal Prices Quantities of Metal Sold Three months ended March 31, Three months ended March 31, Silver – in ounces $ $ Gold – in ounces $ $ Zinc – in tonnes $ $ Lead – in tonnes $ $ Copper – in tonnes $ $ Metal price per ounce. Metal price stated as cash settlement per tonne Earnings for Q1 2011 were $92.7 million, compared to $26.2 million for Q1 2010.Adjusting for the benefit of a $27.5 million gain on derivatives (explained below), Adjusted earnings were $65.2 million for Q1 2011 compared to $17.0 million in Q1 2010 (refer to below table).Adjusted basic earnings per share for Q1 2011 were $0.61 compared to $0.16 for the corresponding period in 2010. Adjusted earnings benefited from significant increases in the realized metal prices received, partially offset by declines in overall quantities of metal sold, as reflected in the tables above, When compared to Q1 2010, the quantities of silver, gold, zinc, lead and copper sold declined by 13%, 35%, 33%, 8% and 33%, respectively due to lower production levels and timing of concentrate shipments.Adjusted earnings in Q1 2011 included higher income taxes of $25.0 million (discussed below in more detail), while all other costs remained relatively stable in comparison to the same period last year. Three months ended March 31, Earnings for the period $ $ Add back derivative loss / (gain) ) ) Adjusted earnings for the period $ $ Note: Our financial results are prepared in accordance with IFRS.This MD&A refers to mine operating earnings and adjusted earnings which are not measures recognized under IFRS in Canada and do not have a standardized meaning prescribed by IFRS or GAAP in the United States.As such, these measures may not be comparable to similar measures presented by other issuers.Mine operating earnings are equal to sales less cost of sales and depreciation and amortization, which is considered to be substantially the same as gross margin. For adjusted earnings, we adjust the earnings as reported to remove the effect of derivative gains or losses. The derivative gain or loss is a result of the measurement of our warrants at their fair value at each reporting period.Please refer to Note 2 of the condensed consolidated interim financial statements for the first quarter ending March 31, 2011. We disclose these measures as they aid in understanding the results of our operations and are meant to provide further information about our financial results to investors. These measures are derived from our financial statements and are applied on a consistent basis. Revenue for Q1 2011 was $190.5 million, a $54.7 million or 40% increase from revenue in the comparable period in 2010.The increase was driven by higher metal prices realized, partially offset by lower quantities of all metals sold, as detailed above. Mine operating earnings, defined as revenue less cost of sales (which includes depreciation and amortization), increased to $96.0 million in Q1 2011, an increase of over 150% from the $37.8 million generated in Q1 2010.This increase resulted from higher sales and lower cost of sales due to lower quantities of metal sold. Income taxes for Q1 2011 were $25.0 million, which was a $13.4 million increase from the $11.6 million in income tax expense incurred in Q1 2010. This increase was primarily a consequence of increased taxable earnings generated at our operations offset in part by the effects of foreign exchange and adjustments to deferred tax assets of approximately $3.5 million. Cash flow from operations, before working capital changes, generated $82.4 million in Q1 2011, an 84% increase from the $44.8 million generated a year ago.The increase in cash flow from operations resulted mainly from higher realized prices.Changes in working capital used $22.9 million compared with working capital contribution of $3.9 million in Q1 2010. In Q1 2011, working capital used cash for an increase in inventories of $13.9 million and a $7.7 million increase in accounts receivables.Inventory levels increased as a result of the timing of shipment of the concentrate and doré inventory. The increase in accounts receivable largely reflects the increased sales in Q1 2011.In Q1 2010, net working capital movements of $3.9 million resulted from decreases in accounts receivable of $14.3 million and decreases in inventories of $3.5 million largely offset by decreases in accounts payable and accrued liabilities of $17.1 million. 8 6. 2011 Operating Outlook Consolidated silver production for the three months ended March 31, 2011 was 5.3 million ounces, which was approximately 6% below management’s forecast due primarily to throughput and grade challenges at Huaron, Morococha, San Vicente and Manantial Espejo during the quarter. Cash costs in Q1 2011 increased to $7.83 per ounce, up from $4.35 per ounce recorded in Q1 2010 and above management’s forecast of $7.00 to $7.50 per ounce for the full year. This was mainly due to the combination of lower than expected by-product production and silver production, partially offset by higher than expected by-product metal prices as direct operating costs were collectively within Management’s expectations. Despite the lower than expected silver production in Q1 2011, based on management’s outlook for the balance of the year, we continue to expect 2011 consolidated silver production of between 23 million and 24 million ounces at cash costs in the range of $7.00 to $7.50 per ounce. Consolidated production of gold was 18,640 ounces compared to 27,896 ounces produced in the comparable period of 2010.The expected decrease in gold production was mainly due to lower gold grades at Manantial Espejo. Consolidated zinc production fell by 19% relative to the comparable period of 2010 due largely to decreased zinc production at Morococha, which suffered from reduced tonnes milled and lower zinc grade.Lead and copper production remained relatively similar to Q1 2010 production. Management continues to believe in the accuracy of its forecasted 2011 production of gold (75,150 – 77,850 ounces), zinc (43,400 – 47,500 tonnes), lead (13,000 – 15,200 tonnes) and copper (5,045 – 5,655 tonnes) as contained in the MD&A of the Company for the year ended December 31, 2010, filed with the Canadian and United States securities regulatory authorities. 7. Liquidity and Capital Resources At March 31, 2011, cash plus short-term investments were $397.2 million, a $36.7 million increase from December 31, 2010. This increase arose mainly as a result of $59.5 million in cash generated from our operations, offset by $24.2 million used in investing activities other than for the purchase of short-term investments, and $1.0 million generated from financing activities, as described below. Cash flow from operations, before working capital changes, generated $82.4 million in Q1 2011, an 84% increase from the $44.8 million generated a year ago, as described in section 2 above. Investing activities in Q1 2011 were $68.7 million and consisted primarily of $44.6 million in net purchases of short-term investments, investments in mineral property, plant and equipment of $20.0 million and refundable VAT payments, which consumed $4.2 million.Investments in mineral property plant and equipment during the quarter included: (i) $4.6 million on the Navidad project; (ii) $3.9 million on the Morococha relocation project; (iii) $2.5 million at the Morococha mine, (iv) $2.4 million at Manantial Espejo; and (v) 2.3 million at Huaron. Financing activities in Q1 2011 used $1.0 million which consisted primarily of $2.7 million in dividend payments to our shareholders, $2.9 million in advances for construction and equipment leases for the Morococha relocation project, and $1.1 million in proceeds received from the exercising of warrants and options. Working capital at March 31, 2011 was $492.8 million, an increase of $62.9 million from December 31, 2010.The increase in working capital resulted primarily from increases in cash and short-term investments, inventories, trade and other receivables and a decrease in income taxes payable, partially offset by an increase in trade and other payables. Shareholder’s equity at March 31, 2011 was $1,432.3 million, an increase of $90.9 million from the $1,341.4 million at December 31, 2010, primarily as a result of earnings generated during the quarter of $92.7 million, offset by $2.7 million in dividend payments. As at March 31, 2011, the Company had approximately 107.0 million common shares outstanding. 9 Our financial position at March 31, 2011, an undrawn $150 million credit facility, and the operating cash flows that are expected over the next twelve months, lead management to believe that the Company’s liquid assets are sufficient to fund currently planned capital expenditures and to discharge liabilities as they come due.In addition, the Company is positioned to take advantage of certain strategic opportunities as they become available. 8. Investments and Investment Income At the end of Q1 2011, cash plus short-term investments were $397.2 million, a $36.7 million increase from December 31, 2010, as described in the “Liquidity and Capital Resources” section above. Pan American’s investment objectives for its cash balances are to preserve capital, to provide liquidity and to maximize return.The Company’s strategy to achieve these objectives is to invest excess cash balances in a portfolio of primarily fixed income instruments. Investment income for Q1 2011 totalled $0.4 million and consisted of interest income and net gains from the sales of the securities within the Company’s short-term investment portfolio. 9. Financial Instruments From time to time, Pan American mitigates the price risk associated with its base metal production by committing some of its forecasted production under forward sales or option contracts.During February and March 2011, the Company entered into zinc option contracts for 8,775 tonnes, which have the effect of ensuring a price between $2,083 and $3,067 per tonne on that quantity of zinc, settling monthly during 2011. For the same period, the Company also entered into lead option contracts for 3,375 tonnes, which have the effect of ensuring a price between $2,083 and $3,300 per tonne on that quantity of lead, settling monthly during 2011.The company recorded a mark-to-market valuation loss of $0.2 million in Q1 2011 in relation to these contracts. The carrying value of cash and share purchase warrants is at fair value, while accounts receivable, accounts payable and accrued liabilities approximate their fair value due to the relatively short periods to maturity of these financial instruments.Under IFRS, our share purchase warrants are classified and accounted for as financial liabilities and, as such, are measured at their fair values with changes in fair values reported in the income statement as gain/loss on derivatives.The changes in the valuation of these share purchase warrants create a permanent difference for tax purposes and may result in significant volatility of our effective tax rate. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. The Company maintains trading facilities with several banks and bullion dealers for the purposes of transacting the Company’s trading activities.None of these facilities are subject to margin arrangements.The Company’s trading activities can expose us to the credit risk of our counterparties to the extent that our trading positions have a positive mark-to-market value. Management constantly monitors and assesses the credit risk resulting from its concentrate sales, refining arrangements and commodity contracts.Furthermore, management carefully considers credit risk when allocating prospective sales and refining business to counterparties.In making allocation decisions, management attempts to avoid unacceptable concentration of credit risk to any single counterparty. 10 The Company does not have any off-balance sheet arrangements or commitments that are expected to have a current or future effect on its financial condition or results of operations, other than those disclosed in this MD&A and the consolidated financial statements and the related notes. Contractual Commitments and Contingencies The Company had the following contractual obligations at March 31, 2011. Payments due by period (in thousands of dollars) Total Less than a year 1 - 3 years 4- 5 years After 5 years Finance Lease Obligations $ $ $ $
